DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered. Claims 1-8, 10-12, 14-20 and 22-26 are pending with claims 5-6, 10-11, 15-16, 19-20 withdrawn, claims 9, 13, 21 cancelled and claims 24-26 newly added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew K. Wernli on 03/21/2022.

The application has been amended as follows: 
In claim 17 lines 7-8: “a coolant circulating within a coolant circuit” is changed to –the coolant circulating within the coolant circuit--.
Claims 5-6, 10-11, 15-16, 19 and 20 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks pages 10-12, filed 12/13/2021, with respect to the 35 U.S.C. 103 rejections of claims 1 and 17 have been fully considered and are persuasive.  The rejections of claims 1 and 17 have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 7-8, 12, 14, 17-18, 22-26 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A refrigeration system comprising: a refrigeration circuit… a plurality of compressors that comprise a first set of at least one compressor operable in a first state and a second set of at least one compressor operable in a first state and a second state different than the first state, the first state comprising a subcritical state and the second state comprising a supercritical state, the plurality of compressors configured to compress the refrigerant and discharge the compressed refrigerant into a compressor discharge line; and a coolant circuit fluidly separate from the refrigeration circuit and comprising: a plurality of heat exchangers configured to transfer heat from the refrigerant circulating within the refrigeration circuit into a coolant circulating within the coolant circuit…the plurality of heat exchangers comprising a first heat exchanger and a second heat exchanger; a heat sink configured to remove heat from the coolant circulating within the coolant circuit… a magnetocaloric 
The closest prior art of record (Acharya et al.; US 6415611) discloses a refrigeration system with many of the limitations claimed, but not including the combination of technical features of the first and second compressors, the first and second heat exchangers, the magnetocaloric conditioning unit connected with the refrigeration circuit and coolant circuit recited in the claims above. Although it is well known to provide a receiver to be fluidly coupled downstream from the gas cooler/condenser (Kim; US 10677500) and to have a magnetocaloric conditioning unit to transfer heat between a first and second conduit (Acharya et al.; US 6293106), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate refrigeration system in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763